DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Applicants are suggested to delete the reference to “claim 1” in line 4 of the claim as the claim already refers to “the composition”.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10883063. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition containing a refrigerant, lubricant and further contain acid scavengers wherein the components are of the same type.
The reference reads upon the instant claims in an anticipatory manner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,3, and 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2017/150273 citing US 2019/0062665 (US ‘665) as an English language equivalent.
As to Claim 1, US ‘665 discloses a composition which is comprised of a refrigerant and refrigerant oil wherein the ratio of the two is 99/1 to 10/90 (para. 0155) which the Examiner construes as meeting the weight limitations of the lubricant and refrigerant of the instant claims.  The refrigerant used in the prior art can be HFO-1234yf (para. 0163) which the instant Specification defines has having a GWP of less than about 100. The composition can further contain acid scavengers (para. 0131).
As to Claim 2, see discussion of Claim 1 above.  The Examiner construes the weight ratios as meeting the weight range limitations of the instant claims. 
As to Claim 3, US ‘665 discloses the composition can further comprise acid scavengers present from 0.005 to 5 mass % (para. 0131). 
As to Claim 5, US ‘665 discloses “extreme pressure agents” which the instant Specification describes as “performance enhancers” including various phosphate and phosphite compounds (Instant Specification, pgs. 15-16) include various phosphate or phosphite compounds present at 0.0005 to 5 mass % (para. 0147).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 6, 7, 9-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘665 in view of US 2017/0131009 (US ’009). 
As to Claim 4, US ‘665 fails to disclose acid scavengers which are the siloxane compounds as claimed. 

It would have been obvious to one of ordinary skill in the art to substitute the acid scavenger of US ‘665 with those of US ‘624 as substitution of art recognized equivalents is within the level of the ordinarily skilled artisan. 
As to Claim 6, US ‘665 fails to disclose the use of 1 to 10 wt % of a flame suppressant. 
As to the difference, the instant Specification via incorporation by reference of CA 2557873, have defined difluoromethane (R-32) as a flame suppressant (Instant Specification, pg. 16, line 10).  US ‘665 discloses a mixture of refrigerants including 13.2 % of R-32 (para. 0164).  However, the prior art does not disclose 10 wt % of the R-32 material.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.051.	As to Claim 7, US ‘665 discloses the composition of the prior art can be utilized in refrigerators such as car air 
As to the difference, US ‘009 discloses a system for retrofitting refrigerant to a refrigeration system which involves placing the refrigerant/oil combination in a container (Fig. 2)
    PNG
    media_image1.png
    573
    561
    media_image1.png
    Greyscale
.  The system can be generally used with a variety of refrigerant/lubricant combinations (para. 0063). 
It would have been obvious to one of ordinary skill in the to utilize the kit of US ‘009 with the refrigerant compositions of US ‘665 for the purposes of retrofitting refrigeration units such as car air conditioning systems for the purposes of introducing refrigerant that has lower environmental impact. 
As to Claim 9, see discussion of Claim 7 above. 

As to Claim 11, US ‘664 and US ‘009 fails to disclose whether the refrigerant/lubricant combo is specifically miscible at the time of transfer.
As to the difference, US ‘009 notes that it is important for refrigerant and lubricant to have some level of miscibility in order to allow the refrigerant composition to move through the refrigeration system.
It would have been obvious to utilize a pressure and temperature conditions at which the refrigerant/lubricant combination from US ‘665 is miscible with each other for purposes of facilitating the movement of the composition from the container into the refrigeration system. 
As to Claim 13, see discussion of Claim 7 above in regards to the container.  US ‘665 further discloses the refrigeration units has having components including a compressor, condenser, expansion valve, dryer and evaporator (para. 0167). 
As to Claim 14, see Figure 2 reproduced in the Claim 7 discussion above where the container appears to have a hand operated valve that controls the flow of refrigerant composition .   
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and pending the resolution of the claim objections and obviousness double patenting rejections discussed above. 
Specifically, while the prior art generally discloses the use of the refrigeration compositions in refrigeration units that have various pressure conditions, none of the prior art discloses a contain comprising or a system to deliver a refrigeration composition which has the stated temperature and/or pressure ranges as contemplated by the claims nor would it have been obvious to modify the prior art to create said container or system in view of the silence of the prior art disclosures. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 
/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        




/jt/ 3/9/2022





/MARK KOPEC/Primary Examiner, Art Unit 1762